         CASE 0:18-cr-00150-DWF-HB Doc. 464 Filed 08/11/21 Page 1 of 30




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


UNITED STATES OF AMERICA,                 )   Criminal No. 18-150(1) (DWF/HB)
                                          )
                           Plaintiff,     )   DEFENDANT’S POSITION
           v.                             )   PLEADING
                                          )
MICHAEL HARI                              )
   (n/k/a Emily Claire Hari),             )
                                          )
                        Defendant.        )

        Emily Claire Hari grew up in rural, central Illinois, surrounded by farms and

prairies. She was an exceptionally bright kid who loved science, something her mother

taught in elementary school, and Emily had an eager mind. She was curious and took in

all the books and information around her, studying the living world. She excelled in

languages and spoke German and fluent Spanish by the age of fifteen. At sixteen, Emily

graduated from high school and was already off to college at the University of Illinois.

        After marriage at nineteen and a bitter divorce, Ms. Hari raised her two daughters

by herself. She cooked for them, did their laundry and cared for them diligently out of her

strong love and connection to them. Being a good parent was important to Ms. Hari and

her daughters were always the center of her life. She tried to teach them everything she

knew.

        Ms. Hari also used her intelligence and knowledge of the surrounding farm land

and Amish community to begin a farm auditing company, Equicert. She taught herself

about the Good Agricultural Practices audits and the Harmonized Standards used to bring

safe produce to market and she traveled all over the United States auditing the farms of
        CASE 0:18-cr-00150-DWF-HB Doc. 464 Filed 08/11/21 Page 2 of 30




the Amish, Mennonite and others who employed a simpler way of farming. She was liked

and well respected in these communities. At first, she and a friend were the only two

auditors, but the company eventually grew to ten and expanded into Canada and Mexico.

       While continuing her audits, Emily Hari and her daughters lived a peaceful,

pacifist life among Anabaptist communities in Belize, Mexico and Illinois from 2000 -

2017. As a member of the Old German Baptist Brethren Church, her family lived a

simpler lifestyle without running water or electricity.

       Ms. Hari also used her fluency in Spanish when she traveled to Belize and lived on

a Mennonite farm and when she moved to Mexico to begin a farm in Zaragoza. In Belize

and Mexico she lived among the locals, spoke their language, and befriended many.

According to her friends and family, Ms. Hari got along well with many types of people

and treated others with respect. It is why her charges were such a surprise to those closest

to her. According to her Amish friends and family, Emily Hari never said a derogatory

word about anyone.

       Emily Hari is not a one-dimensional person that fits neatly into a box. She is not a

“White Nationalist,” a “Neo Nazi,” a “Skinhead,” a “Boogaloo Boi,” nor part of the

“Arian Brotherhood.” She is not a “sovereign citizen” type and has never agreed with

their lifestyle. To her daughters and parents, she never expressed any anti-Muslim

sentiment. She cannot be neatly categorized.

       In fact, when Ms. Hari’s daughters learned about the allegations, they cried and

could not believe it. It was not how they were raised, they were taught to treat everyone

with kindness and respect. Ms. Hari’s parents had a similar reaction. They were shocked.

                                                 2
        CASE 0:18-cr-00150-DWF-HB Doc. 464 Filed 08/11/21 Page 3 of 30




They simply couldn’t see how someone who had led such a peaceful, pacifist life could

be connected with such charges. And Ms. Hari had never said anything negative about

Muslims. The allegations didn’t ring true. Something of this magnitude was completely

out of character for their child and parent.

       Emily Hari is more than a one-note caricature. She is a complex human being who

has been convicted by a jury of her peers. She will stand before this Court for sentencing,

facing life in prison. She asks the Court to consider a sentence that is just and

proportionate rather than vindictive or symbolic. By looking at the 18 U.S.C. §3553(a)

factors, Ms. Hari asks the Court to consider that she is more than this singular act and a

maximum sentence is not warranted under these circumstances.

       Ms. Hari was found guilty on Counts 1-5 of her indictment, charging her with five

separate crimes for conduct committed on August 5, 2017.

       Thus, she is adjudged guilty for:

       (1) damaging and destroying religious property because of the religious character
       of the property (18 U.S.C. §§ 247 (a)(1) and (2)),
       (2) intentionally obstructing and attempting to obstruct the free exercise of
       religious beliefs (18 U.S.C. §§ 247 (a)(2) and (2)),
       (3) conspiring to commit the crimes in Count 1 and Count 2 by means of fire or
       explosive (18 U.S.C. §§ 844 (h) and (m)),
       (4) carrying and using a destructive device while committing the crimes in Count
       1 and Count 2 (18 U.S.C. §§ 924 (c)(1)(B)(ii) and (2)), and
       (5) possessing the unregistered destructive device charged in Counts 3 and 4 while
       committing Counts 1 and 2 (26 U.S.C. §§ 5845 (a) and 5861(d) and 18 U.S.C. §2).


These five charges represent one conspiratorial act - throwing a makeshift pipe bomb into

a dark, unoccupied room at the Dar al Farooq mosque. It is fortunate that no one was

                                                  3
           CASE 0:18-cr-00150-DWF-HB Doc. 464 Filed 08/11/21 Page 4 of 30




physically hurt, but according to the testimony offered at trial, no one ever intended to

physically harm anyone. 1 The intent was to “scare” the members of the mosque. 2

         Still, due to the presumptive (and disputed) application of 18 U.S.C. §§ 924

(c)(1)(B)(ii) and the corresponding 30 year mandatory minimum, Ms. Hari faces an

advisory sentence of 468 – 495 months, 39 - 41 years in prison. At 50, a sentence within

this range is a de facto life sentence for Ms. Hari. 3

         In the United States Sentencing Guidelines’ criminal history category I, a sentence

for this singular act is akin to First Degree Murder 4 or Production of Child Pornography. 5

And the Guideline’s advisory sentencing range is higher than if she were to have

committed the crimes of Assault with Intent to Commit First Degree Murder, Attempted

First Degree Murder 6 and or Criminal Sexual Abuse of a child under 12. 7 But as trial

fleshed out – even accepting the government’s theory of the case in full – Ms. Hari did

not physically injure, maim nor murder anyone, and she never intended to.


1
 McWhorter, Michael, Trial Transcript (hereinafter “TT”), Nov. 12, 2020, pp. 640, 641, 645;
Morris, Joe, TT, Nov. 30, 2020, pp. 1073-1074.
2
    McWhorter, Michael, TT, Nov. 12, 2020, p. 634.
3
 The diminished life expectancy resulting from imprisonment was addressed by the United
States Sentencing Commission which defines a life sentence as 470 months (or just over 39
years). This is based on average life expectancy and median age of individuals at time of
sentencing. See U.S. Sentencing Commission Final Quarterly Data Report (2020) at Appendix
A-8, available at https://www.ussc.gov/sites/default/files/pdf/research-and-publications/federal-
sentencing-statistics/quarterly-sentencing-updates/USSC-2020_Quarterly_Report_Final.pdf (last
accessed Aug. 5, 2021).
4
    18 U.S.C. §1111; U.S.S.G. §2A1.1 (a), app. n. 1 and 2(B).
5
    U.S.S.G. §2G2.1(a) and (b).
6
    U.S.S.G. §2A2.1(a)(1).
7
    18 U.S.C. § 2241(c); U.S.S.G. §2A3.1.

                                                     4
        CASE 0:18-cr-00150-DWF-HB Doc. 464 Filed 08/11/21 Page 5 of 30




       Ms. Hari objects to the factual assertions in the presentence report and the United

States Sentencing Guidelines as applied. She also maintains her objection to the

applicability of 18 U.S.C. § 924(c) to 18 U.S.C. §§ 247 (a)(1) and (a)(2). However, Ms.

Hari is aware that the Court has already ruled that the 30-year mandatory minimum

statute applies. Thus, in light of the 18 U.S.C. § 3553 (a) factors present in the case, Ms.

Hari respectfully asks the Court to consider that a combined sentence of 30 years – and

possible release when Ms. Hari is elderly – is sufficient.



                               SENTENCING ANALYSIS

       In Gall v. United States, 128 S.Ct. 586 (2007), the United States Supreme Court

clarified the two-step process to be followed in federal sentencing. The sentencing judge

must first determine the guidelines range applicable to the defendant. Gall, 128 S.Ct. at

596. Then, the court must consider the factors in 18 U.S.C. § 3553(a) and determine

whether a departure or a variance is appropriate. Gall, 128 S.Ct. at 596-97; United States

v. Pepper, 131 S.Ct. 1229, 1241 (2011) (court required “to tailor the sentence … based on

appropriate consideration of all the factors listed in § 3553(a)”); United States v.

Roberson, 517 F. 3d 990, 993 (8th Cir. 2008).

       In so doing, the Court is “to make an individualized assessment based on the facts

presented” and must impose a sentence that is sufficient but not greater than necessary to

accomplish the many goals of federal sentencing. Gall, 128 S.Ct. at 596-97. Following

this directive in reverse order, this paper will first discuss the 18 U.S.C. §3553(a)

sentencing factors and then the applicable guideline range and application of 18 U.S.C.

                                                  5
         CASE 0:18-cr-00150-DWF-HB Doc. 464 Filed 08/11/21 Page 6 of 30




§924(c). The end will address the Court’s prior findings and the culmination of all

sentencing considerations.



   I.      THE 18 U.S.C. §3553(a) FACTORS

        18 U.S.C. § 3553(a) explains, a sentencing court shall consider:

           the nature and circumstances of the offense and the history and
           characteristics of the defendant; … the need for the sentence imposed –
           to reflect the seriousness of the offense, to promote respect for the law,
           and to provide just punishment for the offense; to afford adequate
           deterrence to criminal conduct; to protect the public from further crimes
           of the defendant; and to provide the defendant with needed educational
           or vocational training, medical care, or other correctional treatment in
           the most efficient manner.

In doing so, “the court shall impose a sentence sufficient, but not greater than necessary.”

        A. The Nature and Circumstances of the Offense

        Misinformation has become the demise of our community. What one group has

been told about another group in recent years has led to great derision and division. It is

not a new tactic, but it has been newly employed by politicians to create hate, fear, and

support for the politicians who espouse the misinformation themselves. Action against

particular communities has been encouraged and incited. It has turned citizen against

citizen. Unfortunately, and sadly, the Muslim community has been a victim of this

misinformation on a large scale.

        Although the evidence was inadmissible at trial, because it was, in fact,

misinformation, a number of “terrorist” and anti-Muslim websites and “news stories”

were found on Ms. Hari’s laptop by the FBI computer analyst.


                                                 6
        CASE 0:18-cr-00150-DWF-HB Doc. 464 Filed 08/11/21 Page 7 of 30




       On July 15, 2017, the internet history provides an article from www.wnd.com

entitled, “Minnesota Mosque Producing Radical Somali Terrorists.” 8 This “article”

claims, “Waleed Idris al-Maneesey is a radical imam who heads up the Al-Farooq

mosque in Bloomington, Minnesota, attended by at least six known terrorists and terrorist

supporters.” Id. The author claims, “The reason the al-Farooq mosque is producing

jihadis who want to fight and kill Jews in the name of Allah is because that is what the

mosque teaches.” Id.

       After reading this article, the computer history is promptly followed by a Google

search for the “al Farooq mosque bloomington, mn.” Five minutes later, to the

“AlFarooqYouthFamilyCenter” Facebook page. And four minutes later, a Google Search

for “Waleed Idris al-Meneesey” is conducted. At the end of the session, directions from

Paxton Illinois to the Dar al-Farooq mosque in Bloomington, Minnesota are sought on

Google Maps.

       The next day, on July 16, 2021, the FBI computer analysis shows internet history

to a “news article” about “Mosqueing the neighborhood: Islamic supremacism destroys

another suburb, Bloomington.” 9 This “article” claims that “Islamic supremacists” are




8
  See “Minnesota mosque producing radical Somali terrorists” by Leo Hohmann (April 14,
2016), available at http://www.wnd.com/2016/04/minnesota-mosque-producing-radical-somali-
terrorists/ (last accessed Aug. 11, 2021).
9
 See “Mosqueing the neighborhood: Islamic supremacism destroys another suburb,
Bloomington” by Pamela Geller (Sept. 23, 2012) available at
http://pamelageller.com/2012/09/mosqueing-the-neighborhood-islamic-supremacism-destroys-
another-suburb.html/ (last accessed Aug. 11, 2021).


                                                7
        CASE 0:18-cr-00150-DWF-HB Doc. 464 Filed 08/11/21 Page 8 of 30




destroying a quiet residential neighborhood by treating the non-Muslims in the area with

disrespect and “obliterating the quality of life and tranquility of residential living … an

Islamic pattern we see time and time again in Sheepshead Bay, DuPage, Alexandria,

Murfreesboro, and Temecula. And now, Bloomington.” Id. This article clearly attempts

to elicit fear by portraying Muslims as “Islamic supremacists” who have an ability to

“obliterate the quality of life and tranquility” of non-Muslims in every neighborhood. The

article is Islamophobic and shameful.

       On the same day, another “article” is accessed at www.wnd.com. This “article,”

by the same author previously cited, Leo Hohmann, is entitled “Muslim ‘Refugees’

Threaten Minnesota Community with Rape.” 10 This sensational article inflates actual

events to stir anti-Muslim sentiments and elicit fear.

       Then, another “article” is accessed on Breitbart.com. The “article,” entitled

“Recent Somali Migrant Charged with Criminal Sexual Conduct in Minnesota,” is

another inflated account of an actual event. 11 Although allegations involving one man

seem hardly newsworthy on a national level, Breitbart News focuses on the man’s




10
   See “Muslim ‘Refugees’ Threaten Minnesota Community with Rape.” available at
http://www.wnd.com/2016/07/muslim-refugees-threaten-minnesota-community-with-rape/ (last
accessed Aug. 11, 2021).
11
  See “Recent Somali Migrant Charged With Criminal Sexual Conduct in Minnesota” by
Michael Patrick Leahy (Dec. 14, 2016) available at http://www.breitbart.com/big-
government/2016/12/14/newlyarrivedsomalimigrantchargedwithcriminalsexualconduct/ (last
accessed Aug. 11, 2021).


                                                  8
        CASE 0:18-cr-00150-DWF-HB Doc. 464 Filed 08/11/21 Page 9 of 30




nationality and immigration status as if to prove a point. Id. The implied message to the

reader is clear, Somali immigrants are to be feared.

       Lastly, on August 4, 2017, just hours before the bombing of the Dar al-Farooq

mosque, the internet search history leads to www.jihadwatch.org and an “article” entitled,

“Minneapolis: Muslims littering leads to discovery of their weapons arsenal and bomb-

making equipment.” 12 This “article” takes a routine police arrest involving guns, assault

rifles, ammunition, and electronics and turns it into a terrorist plot to attack non-Muslims

simply because the men arrested were Muslim. Id. It is clear that the article intends to

elicit division and fear and to convince the reader that there are “Muslim” terrorist cells

in Minneapolis that are just waiting to act. The public comments that follow the “article”

are telling. The “story” is effective.

       This degrading, anti-Muslim, and Islamophobic rhetoric and misinformation has

spread throughout the United States over the past several years through social media and

the internet. Unfortunately, it has also come from elected top officials in government

instead of just fringe racists. Public comments from officials have aided in supporting this




12
   See “Minneapolis: Muslims littering leads to discovery of their weapons arsenal and bomb-
making equipment” by Robert Spencer (May 16, 2017) available at
https://www.jihadwatch.org/2017/05/minneapolis-muslims-littering-leads-to-discovery-of-their-
weapons-arsenal-and-bomb-making-equipment (last accessed Aug. 11, 2021).


                                                  9
       CASE 0:18-cr-00150-DWF-HB Doc. 464 Filed 08/11/21 Page 10 of 30




hate and fear, feeding anti-Muslim ideas into the public consciousness. Politicians have

fueled and exploited the backlash to the country’s changing diversity. 13

       The influence these types of hate-driven “news stories” provide is undeniable.

Hate-driven groups in the United States rose 30 percent from 2016 – 2019, to the highest

number in history. Id. Elected officials told common people to fear immigrants and to

take action against immigrants and that’s what happened.

       This look back into the internet history of Ms. Hari’s computer and the atmosphere

of United States in 2017 provides the backdrop of the events on August 5, 2017. It is the

context in which the Dar al-Farooq mosque was bombed.

       B. The History and Characteristics of Emily Hari

       As described in Ms. Hari’s Motion for Transgender Acknowledgment of Legal

Name and Correct Pronouns as well as Presentence Report Amendment and Prison

Recommendation (ECF Doc. 457), she grew up in a conflicted world. She wanted to be

different than she was. She was tormented by her gender dysphoria.

       As an adult, Ms. Hari’s gender dysphoria became almost unbearable to handle.

She strongly desired making a full transition but knew she would be ostracized from

everyone and everything she knew. Thus, as she formed a rag-tag group of freedom

fighters or militia men and spoke of missions to Cuba and Venezuela, Ms. Hari secretly

looked up “sex change,” “transgender surgery,” and “post-op transgender” on the



13
  See “A Year in Hate: Rage Against Change.” Southern Poverty Law Center (Feb. 20, 2019)
available at http://www.splcenter.org/fighting-hate/intelligence-report/2019/year-hate-rage-
against-change (last accessed Aug. 11, 2021).

                                                  10
         CASE 0:18-cr-00150-DWF-HB Doc. 464 Filed 08/11/21 Page 11 of 30




internet. As she purchased military fatigues for their “missions” she also purchased

dresses and female clothing for a planned trip to Bangkok, Thailand for male-to-female

surgery. She sought out information on transgender icons and looked for transgender

documentaries on people who had transitioned from male-to-female. She was living a

double life.

         It is within this timeframe of inner-conflict that Ms. Hari is said to have bombed

the Dar al-Farooq mosque with Joe Morris and Michael McWhorter. A time when

politicians, elected officials, and “news” sources were telling white Americans to fear

Muslim immigrants and inciting them to take action.



   II.      THE UNITED STATES SENTENCING GUIDELINES ANALYSIS

         A. Ms. Hari Objects to the 3-Level Enhancement Pursuant to U.S.S.G. §
            3A1.1 (a) – Hate Crime Motivation

         U.S.S.G §3A1.1 (a) suggests,

         If the finder of fact at trial … or the court at sentencing determines beyond
         a reasonable doubt that the defendant intentionally selected any victim or
         any property as the object of the offense of conviction because of the actual
         or perceived race, color, religion, national origin, ethnicity, gender, gender
         identity, disability, or sexual orientation of any person, increase by 3 levels.

         At trial, the jury found Ms. Hari guilty of Count 1 and Count 2 of the Indictment,

charging her with intentionally defacing, damaging, and destroying religious real

property because of the religious character of the Dar al-Farooq Islamic Center and

intentionally obstructing, by force and threat of force, the free exercise of religious

beliefs by members and other attendees of the Dar al-Farooq Islamic Center. Ms. Hari


                                                   11
          CASE 0:18-cr-00150-DWF-HB Doc. 464 Filed 08/11/21 Page 12 of 30




objects to the factual assertions in the presentence report and thereby objects to this

enhancement.

          Despite the jury’s finding, the testimony at trial did not establish that the Dar al-

Farooq mosque was chosen because it was a religious place of worship or because the

conspirators wished to obstruct the free exercise of religious beliefs. Joe Morris testified,

that Hari told him about the mosque and “that they were a recruiting center for ISIS.” 14

Joe Morris testified that the mosque was chosen to harass the untouchables, the people

the government can’t touch, like George Soros, people who fund terrorists. (TT, Nov. 30,

2020, p. 1032). He confirmed the mosque was targeted “[b]ecause they’re a recruiting

center for ISIS.” (TT, Nov. 30, 2020, p. 1036). And that’s what he told the FBI on March

28, 2018, soon after his arrest, the mosque was bombed to give the recruiters a little

shove. (TT, Nov. 30, 2020, p. 1037).

          Similarly, at trial Michael McWhorter testified that the Dar al-Farooq was bombed

because “it was a terrorist training school. It was supposed to be a terrorist training

school.” (TT, Nov. 12, 2020, p.647). Neither of the co-conspirators testified that the

mosque was bombed “because of the actual or perceived race, color, religion, national

origin, ethnicity, gender, gender identity, disability, or sexual orientation of any person”

as required for the §3A1.1 enhancement to apply. Only the argument of the government

prosecutors, not the evidence, indicated that the Dar al-Farooq mosque was “intentionally

selected” because of “religion.” The testimony was clear. The mosque was selected



14
     Joe Morris, Trial Transcript (“TT”), November 13, 2020, p. 920.

                                                    12
        CASE 0:18-cr-00150-DWF-HB Doc. 464 Filed 08/11/21 Page 13 of 30




because it was believed to be a terrorist recruiting center or terrorist training school for

ISIS.

        Ms. Hari’s computer search history also leads to this conclusion. It explains how

an individual living in rural Clarence, Illinois learns of a mosque in Bloomington,

Minnesota. It also provides a motive for the bombing. According to the testimony at

trial, the mosque was targeted because it was believed to be a terrorist recruiting and

training center. The enhancement does not apply.

        B. Ms. Hari Objects to the 2-Level Enhancement Pursuant to U.S.S.G.
           §3B1.1(c) - Organizer, Leader, Manager, or Supervisor

        Ms. Hari denies the factual basis portion of the presentence report. She denies

constructing the pipe bomb thrown in the window of the Dar al-Farooq mosque and she

denies any participation in the trip Joe Morris and Michael McWhorter made to bomb the

mosque. For all of these reasons, she maintains that she was not the organizer, leader,

manager or supervisor for the bombing of the Dar al-Farooq mosque.

        Although Ms. Hari admits to her involvement and leadership in Crisis Recovery

Services (“CRSS”), and the White Rabbit group, this company and group had nothing to

do with the bombing of the Dar al-Farooq mosque. The White Rabbit group had not even

been formed on August 5, 2017 when the Dar al-Farooq mosque was bombed.

        For these reasons, Ms. Hari objects to the 2-level enhancement pursuant to

U.S.S.G. §3B1.1(c) and denies any leadership, organizer or managerial role in the

mosque bombing.




                                                  13
       CASE 0:18-cr-00150-DWF-HB Doc. 464 Filed 08/11/21 Page 14 of 30




       C. Ms. Hari Objects to the 2-Level Enhancement Pursuant to U.S.S.G.
          §3C1.1 and Denies an Attempted Escape

       The probation office has assessed a 2-level enhancement for Obstruction of Justice

under U.S.S.G. §3C1.1 and alleges that Ms. Hari attempted to escape from custody on

Feb. 13, 2019 during transfer from the Central District of Illinois to the District of

Minnesota. U.S.S.G. §3C1.1 applies,

       If (1) the defendant willfully obstructed or impeded, or attempted to
       obstruct or impede, the administration of justice with respect to the
       investigation, prosecution, or sentencing of the instant offense of
       conviction, and (2) the obstructive conduct related to (A) the defendant’s
       offense of conviction and any relevant conduct; or (B) a closely related
       offense, increase the offense by 2 levels.

Thus, a sentencing court must find that Ms. Hari attempted to obstruct or impede the

administration of justice with respect to the investigation, prosecution or sentencing of

the instant offense of conviction and the obstructive conduct related to the offense of

conviction, namely, damaging and destroying religious property because of the religious

character of the property and intentionally obstructing and attempting to obstruct the free

exercise of religious beliefs.

       Ms. Hari denies attempting to escape from custody on February 13, 2019. No

video, testimony or evidence of escape has been offered. Ms. Hari has not been given a

chance to confront her accuser. In fact, a report regarding the incident was only written

because of an “inquiry of possible use of force” on February 13, 2019 against Ms. Hari. 15




15
  TPO Margaret Maples, Incident Report, Michael Hari, Grady County Law Enforcement
Center, Feb. 15, 2019 (“Inmate jumped out of the van and fell on the ground.”).

                                                 14
         CASE 0:18-cr-00150-DWF-HB Doc. 464 Filed 08/11/21 Page 15 of 30




Prior to the use of force inquiry, “[n]o report nor mention of the incident had been made

by the transport officers to their chain of command.” 16

         Ms. Hari submits that during the loading of additional inmates into the transport

van, inmates were required to move seats. In doing so, Ms. Hari fell out of the van, fully

shackled and in leg irons, unable to catch herself from falling. She was then pinned to the

ground by a transport officer. She did not attempt to flee.

         Additionally, at the time of the February 13, 2019 transport, Ms. Hari had been in

the Central District of Illinois waiting for her Illinois trial. Although she was represented

by counsel in both Illinois and Minnesota, both counsel believed that the Illinois trial was

going to precede the Minnesota trial. Thus, Ms. Hari did not know why she was being

transported nor taken to the Grady County Correctional Facility in Oklahoma on

February 13, 2019. Ms. Hari did not willfully attempt to obstruct or impede the

administration of justice with respect to the prosecution of the instant offense of

conviction and the U.S.S.G. §3C1.1 enhancement for the obstruction of justice does not

apply.

         Based upon these objections, Ms. Hari submits that the total offense level is 24. In

criminal history category I, an offense level 24 yields an advisory guideline range of 51-

63 months of imprisonment. This guideline range, however, is to be imposed consecutive

to Ms. Hari’s conviction in Count 4 of the Indictment if the Court again finds that 18

U.S.C. §924(c) applies to Count 1 or 2 of the Indictment.


16
 Omar Ampie, U.S. DEPT. OF JUSTICE, U.S. MARSHALS SERVICE, Incident Field Report -
Narrative (Feb. 15, 2019).

                                                 15
            CASE 0:18-cr-00150-DWF-HB Doc. 464 Filed 08/11/21 Page 16 of 30




     III.     THE STATUTORY ANALYSIS

        A. Ms. Hari Objects to the Application of the 18 U.S.C. 924(c) Sentencing
           Enhancement

        18 U.S.C. § 924(c) seeks to penalize anyone who “uses or carries a firearm,” and

does so “during and in relation to any crime of violence.” § 924(c)(1)(A). 17 Before the

jury’s finding, Ms. Hari asked the Court to resolve the purely legal question as to whether

the charged § 924(c) predicate even qualified as a “crime of violence” under the law and

statutory definition. United States v. Moore, 38 F.3d 977, 978-79 (8th Cir. 1994). The

Court found that it did. See ECF Doc. 152.

        Now, Ms. Hari renews her objection to the application of 18 U.S.C. § 924 (c) to 18

U.S.C. §§ 247 (a)(1) and (a)(2) and herein reincorporates Defendant’s Motion to Dismiss

with Supporting Memorandum. See ECF Doc. 94. Specifically, Ms. Hari asserts that the

18 U.S.C. § 924(c) charge (Count 4, a statutory sentencing enhancement) is

unconstitutional under the void-for-vagueness doctrine of the Due Process Clause. And

Ms. Hari should not be subject to § 924 (c)(3)(A)’s 30 year mandatory minimum.

        1. The Force Clause

        Count 4 of the Indictment charges that Ms. Hari carried and used a destructive

device “during and in relation to a crime of violence” in violation of 18 U.S.C. § 924(c).



17
   The term “firearm” includes a “destructive device.” 18 U.S.C. § 921(a)(3) & (4). And § 924(c)
calls for a 30-year minimum term of imprisonment upon a charge and conviction that the
“firearm” at issue constituted a “destructive device.” § 924(c)(1)(B)(ii). The jury has found that
Ms. Hari “did knowingly carry and use” a “destructive device” under this provision.

                                                   16
       CASE 0:18-cr-00150-DWF-HB Doc. 464 Filed 08/11/21 Page 17 of 30




See ECF 14. The term “crime of violence” is statutorily defined in 8 U.S.C. § 924(c)(3)

in one of two definitional categories known as the “force clause” and the “residual

clause.” However, in United States v. Davis, 139 S. Ct. 2319, 2326-27 (2019), the United

States Supreme Court recently held that the “residual clause” is void for vagueness,

leaving only analysis as to whether 18 U.S.C. § 247 (a) fits the criteria for being a “crime

of violence” under the “force clause,” 18 U.S.C. § 924 (c)(3)(A), which explains,

       the term “crime of violence” means an offense that is a felony and –
       … has as an element the use, attempted use, or threatened use of physical
       force against the or person or property of another.

       2. The Categorical Approach

       To determine the purely legal question as to whether a charged § 924(c) predicate

fits the “crime of violence” definitional category, the Court must employ what is known

as the “categorical approach.” See Diaz v. United States, 863 F.3d 781, 783-84 (8th Cir.

2017) (using categorical approach with respect to § 924(c)(3)(A) Force Clause). Under

the categorical approach, a court is to examine the “statutory definition of a particular

offense” and not the “underlying facts” of that offense. United States v. Moore, 38 F.3d

977, 979 (8th Cir. 1994). The Supreme Court recently confirmed that this is the correct

mode of analysis in the context of § 924(c) predicates in Davis. 139 S. Ct. at 2327-33.

       In Davis, the Supreme Court observed that the § 924(c)(3) “crime of violence”

categories bear a striking resemblance to other statutes which have long been deemed to

require categorical analysis when considering applicability of predicate convictions

offered by the government, i.e., the Armed Career Criminal Act (ACCA), 18 U.S.C. §


                                                 17
       CASE 0:18-cr-00150-DWF-HB Doc. 464 Filed 08/11/21 Page 18 of 30




924(e) and the general definitional statute found at 18 U.S.C. § 16. See 139 S. Ct. at

2325-26.

       Hence, Davis stands as a confirmation of the above circuit rule, i.e., that

categorical analysis is to be used when considering the viability of § 924(c)(3) predicates

offered by the government—under the § 924(c)(3)(A) “force clause.” See Diaz, 863 F.3d

at 783-83 & Moore, 38 F.3d at 979. And further, Davis indicates that the same principles

which apply to categorical analysis of ACCA and (more particularly) § 16, also apply to

§ 924(c)(3). See Davis, 139 S. Ct. at 2325-33.

       The categorical approach seeks to place statutes of conviction into defined

categories. That is to say, identify those criminal statutes which always necessarily result

in a conviction that fits under a defined category. To accomplish this, the categorical

approach requires a court to determine the essential elements of the predicate conviction

or offense. See, e.g., Mathis v. United States, 136 S. Ct. 2243, 2248 (2016). The idea is

that if the essential elements of a given statutory crime meet a categorical definition, then

every single conviction under that statute must always necessarily fit under the category

as well. See id.

       3. The elements of 18 U.S.C. § 247 (a)

       The categorical approach calls for a comparison of the elements of a crime with

the statutory category at issue. See id. Here, the Court must determine if the elements of

18 U.S.C. § 247 (a) fit under the “force clause” of 18 U.S.C. § 924(c)(3)(A). Thus, the

Court must first determine the essential elements of the predicate statute and then those

elements must be examined to see whether they require a showing of “force” which is

                                                 18
       CASE 0:18-cr-00150-DWF-HB Doc. 464 Filed 08/11/21 Page 19 of 30




equal to or greater than the minimum threshold described in the “force clause.” See

Curtis Johnson v. United States, 559 U.S. 133, 136-37 & 144-45 (2010) (ACCA force

clause) & Leocal v. Ashcroft, 543 U.S. 1, 7-10 (2004) (§ 16(a) force clause).

       The entire point of this analysis is to avoid judicial fact-finding about the

circumstances surrounding any predicate conviction or alleged offense on offer. See, e.g.,

Taylor v. United States, 495 U.S. 575, 600-01 (1990). Hence, the categorical approach

requires a court to completely ignore any facts or circumstances underlying the predicate

conviction or offense being examined. See, e.g., Moncrieffe v. Holder, 569 U.S. 184, 190-

91 (2013). The inquiry must be limited to the above comparison of offense elements with

category description. See id.

       Because a categorical inquiry seeks to include only those statutes which produce

convictions that always necessarily fit within the category, it is a useful exercise for

courts to determine the least-culpable conduct that can result in a conviction, i.e.,

“presume that the conviction rested upon nothing more than the least of the acts

criminalized” by the predicate statute. Moncrieffe, 569 U.S. at 190-91 (internal

punctuation and citation omitted). That being said, there must be a “realistic probability”

(as opposed to a “theoretical possibility”) that any given least-culpable conduct would be

proscribed by the statute. Id.

       Accordingly, the Court must consider the elements of the offenses of Count 1 and

2 of the Indictment. Count 1 charges a violation of 18 U.S.C. § 247 (a)(1), the elements

of which required a jury finding that:

       (1) The defendant intentionally damaged religious property,

                                                 19
       CASE 0:18-cr-00150-DWF-HB Doc. 464 Filed 08/11/21 Page 20 of 30




       (2) The defendant did so because of the religious character of the property, and

       (3) The crime was in or affecting interstate commerce.

1 Modern Fed. Jury Instructions—Criminal § 17-19 (Lexis 2018). Count 2 charged a

violation of § 247(a)(2) and required a jury finding that:

       (1) The defendant intentionally obstructed a person in the enjoyment of that
           person’s free exercise of religious beliefs,

       (2) The defendant did so intentionally, by force or threat of force, including by
           threat of force against religious property as alleged in the indictment, and

       (3) The crime was in or affecting interstate commerce.

Thus, now that a jury has found the necessary elements of the offenses and has convicted

Ms. Hari of both, the question for the Court to ascertain is whether these elements fit

within the “force clause” of § 924(c)(3)(A).

       4. The question of applicability

       As observed earlier, an offense will qualify as a “crime of violence” under the §

924(c) force clause only so long as the statutory offense “has as an element the use,

attempted use, or threatened use of physical force against the person or property of

another.” § 924(c)(3)(A) (emphasis added).

       The statutory predicate must require a showing of force directed at the property of

someone other than the actor, not the property owned or otherwise held by the actor

himself. This is a crucial distinction, as multiple courts have held statutes which permit a

conviction owing to force directed at one’s own property will not qualify under

categorical analysis. See, e.g., United States v. Salas, 889 F.3d 681, 683-84 (10th Cir.

2018) (federal arson statute does not categorically qualify under § 924(c)(3)(A) Force

                                                 20
       CASE 0:18-cr-00150-DWF-HB Doc. 464 Filed 08/11/21 Page 21 of 30




Clause, since statute “does not require, as an element, the use of force against the

property ‘of another’” as it “may apply to a person who destroys his or her own

property”); United States v. Whaley, 552 F.3d 904, 907 (8th Cir. 2009) (for ACCA

purposes, generic definition of arson offense is “malicious burning of real or personal

property of another”) (emphasis added); Tran v. Gonzales, 414 F.3d 464, 469 (3d Cir.

2005) (state reckless burning/exploding statute does not categorically fit under § 16(a)

force clause, since one element permits “intentionally starting a fire on one’s own

property or that of another” with the former possibility failing to qualify under the § 16(a)

“property of another” criterion).

       But as the elements of the offenses demonstrate, § 247(a) does not categorically

nor necessarily require force against property of another. Rather, § 247(a)(1) requires a

showing of damage to any religious property, motivated by the religious character of that

property. See 1 Modern Fed. Jury Instructions—Criminal § 17-19 (Lexis 2018). And

§247(a)(2) requires a showing of obstructing a person’s free practice of religious belief,

including by threatening force against any religious property. See, e.g., United States v.

Corum, 362 F.3d 489 (8th Cir. 2004).

       Neither offense requires that that requisite damage or threats be directed at the

property “of another.” Rather, under either statute, a conviction may lie where the

defendant damages or makes threats against his or her own property.

       For example, religious leaders might damage or destroy their own property to

unite followers or garner public sympathy—either of which would constitute religious-

motivated damage to property under § 247(a)(1) and threats to property which interfere

                                                21
       CASE 0:18-cr-00150-DWF-HB Doc. 464 Filed 08/11/21 Page 22 of 30




with religious practice under § 247(a)(2). See, e.g., Andrade v. United States, 116

F.Supp.2d 778, 785 (W.D. Tex. 2000) (finding that members of Branch Davidian

religious sect set fire to their own compound), aff’d, 338 F.3d 448 (5th Cir. 2003). Or one

religious subgroup could damage its own property to falsely accuse, punish, or eliminate

another subgroup. This is no speculative or far-flung notion, as intra-sect religious

disputes occur with some frequency, and have even been prosecuted under federal

statutes. See, e.g., United States v. Miller, 767 F.3d 585, 589-91 (6th Cir. 2014)

(prosecution under 18 U.S.C. § 249(a)(2) for assault based upon religion of victims,

where dispute within Amish community led to multiple intra-sect assaults).

       Although no exemplar case in which such a scenario was successfully prosecuted

under § 247(a), the absence is hardly surprising given the paucity of cases in which the

federal government has brought a § 247(a) charge. What’s important is that the statutory

language of § 247(a) fully embraces such a legal theory. § 247(a)(1) (statutory crime

applies to anyone who “defaces, damages, or destroys any religious real property,”

regardless of ownership status of said property) & § 247(a)(2) (applies to anyone who

uses “force or threat of force, including [] threat of force against religious real property,”

again regardless of ownership status of said property).

       The most analogous example may be in 18 U.S.C. § 844(i), a federal arson statute,

which applies to anyone who “maliciously damages or destroys . . . by means of fire or

explosive, any building, vehicle, or other real or personal property.” Again, § 844(i) says

nothing about ownership status of the “building, vehicle, or other real or personal

property” at issue. And courts have taken this omission to mean that § 844(i) reaches acts

                                                  22
       CASE 0:18-cr-00150-DWF-HB Doc. 464 Filed 08/11/21 Page 23 of 30




in which the defendant is accused of damaging his or her own property by means of fire

or explosive. See, e.g., United States v. Anderson, 783 F.3d 727, 733-37 & 750 (8th Cir.

2015) (upholding § 844(i) conviction of business owner who arranged to burn down his

own restaurant). And for this same reason, courts have recognized that a § 844(i)

conviction does not categorically fit under the § 924(c)(3)(A) “force clause,” as it does

not require use of force against the “property of another.” See, e.g., Salas, 889 F.3d at

683.

       The same interpretation should apply to § 247(a) because the statutory language

fully embraces situations in which the defendant damages or otherwise uses force against

his or her own “religious real property,” a scenario that finds historical example as shown

above. See, e.g., Andrade, 116 F.Supp.2d at 785. Accordingly, using categorical analysis,

§ 247(a) does not fit within the § 924(c)(3)(A) force clause and Ms. Hari should not be

subject to the 30 year mandatory minimum prescribed by § 924(c)(3)(A). Thus, despite a

jury’s finding, Count 4 is infirm under the law and must be set aside or dismissed.

       In recognition of the Court’s prior ruling, however, Ms. Hari now asks for a

sentence at the already severe mandatory minimum. Such a sentence would be sufficient,

but no greater than necessary.




                                                 23
           CASE 0:18-cr-00150-DWF-HB Doc. 464 Filed 08/11/21 Page 24 of 30




     IV.      THE REMAINING 18 U.S.C. §3553(a) SENTENCING
              CONSIDERATIONS

           A. The Need to Reflect the Seriousness of the Offense, to Promote Respect for
              the Law, and to Provide Just Punishment, and to Avoid Unwarranted
              Sentence Disparities

           Ms. Hari is not the first person to be convicted of this type of offense,

characterized by the government as a “terrorism” or “domestic terrorist” offense. But

while the statutory sentence of the civil rights violation is not more than ten years, the

penalty for possessing a destructive device while committing the civil rights violation is a

mandatory minimum of 30 years. 18 U.S.C. § 241; 18 U.S.C. §924(c). In cases such as

this, the latter is rarely charged. In fact, in several other prosecutions for conspiring to

use destructive devices or weapons of mass destruction, the prescribed sentences have

been significantly lower.

           Comparison with other “terrorism” or “domestic terrorism” type cases throughout

the country reveals that sentences vary widely, but most remain far below the range of

life. In fact, as of 2011, just over 10% of individuals prosecuted and sentenced in

association with “terrorism” were sentenced to 15 years or longer. 18

           For example, Mohamed Osman Mohamud, (10-CR-00475-HZ (D. Oregon)), a

Portland man, placed a “bomb” (provided by the FBI) near a Christmas tree lighting

ceremony with the goal of getting “the most casualties.” United States v. Mohamud, 843

F.3d 420, 429-30 (9th Cir. 2016). He connected the wires on a “detonator” and used a cell



18
 Francesca Laguardia, Terrorists, Informants, and Buffoons: The Case for Downward
Departure as a Response to Entrapment, 17 Lewis & Clark L.Rev. 171, 190 (2013).

                                                     24
        CASE 0:18-cr-00150-DWF-HB Doc. 464 Filed 08/11/21 Page 25 of 30




phone to attempt to “detonate the bomb.” Following his arrest, FBI agents found videos

of past Portland Christmas Tree Lighting Ceremonies, al Qaeda videos, references to

“jihad,” and plans to “secure [him]self from the FBI.” Id. The jury rejected his

entrapment defense, and he was sentenced to 30 years imprisonment. Id. at 431-32.

       In another case, James Cromitie, (09-CR-00558-Cm (S. D. N.Y.)), was convicted

of conspiracy and attempt to use weapons of mass destruction for a plot to attack an Air

National Guard Base in New York and to bomb two synagogues in the Bronx. United

States v. Cromitie, 727 F.3d 194, 199 (2d Cir. 2013). In that case, the defendant drove

and placed “bombs” in the trunks of pre-parked cars, after surveilling targets and

establishing battle plans. Id. at 203. He was sentenced to a 25-year mandatory minimum

sentence under 18 U.S.C. § 2332g. 19 Id. at 204.

       In the case of Michael Finton, (09-CR-30098-DRH-CJP (C. D. Ill.), an Illinois

man, pleaded guilty to attempting to use a weapon of mass destruction to bomb a federal

courthouse in Springfield, Illinois. He parked a truck with a completed “bomb,” activated

a timer, and then called a detonator via cell phone with the hope that he would “kill

innocent civilians, committed public servants, and dedicated first responders.” He also




19
   Mr. Cromitie was convicted of: Count 1 – Conspiracy to use a weapon of mass destruction 18
U.S.C. § 2332a; Count 2-4 – Attempt to use a weapon of mass destruction 18 U.S.C. § 2332a;
Count 5 Conspiracy to acquire and use anti-aircraft missiles 18 U.S.C. § 2332g; Count 6 –
Attempt to acquire and use anti-aircraft missiles 18 U.S.C. § 2332g; Count 7 – Conspiracy to kill
officers and employees of the United States 18 U.S.C. §§ 1114, 1117; and Count 8 – Attempt to
kill officers and employees of the United States 18 U.S.C. §§ 1114, 2.

                                                   25
        CASE 0:18-cr-00150-DWF-HB Doc. 464 Filed 08/11/21 Page 26 of 30




hoped that his bomb would be big enough to destroy a target across the street—a

congressman’s office. He received 28 years in prison. 20

       Obviously, these do not represent the totality of “terrorism” cases where sentences

were imposed. They do, however, illustrate the variety of sentences and reflect the overall

trend that life sentences are often rejected in favor of more circumscribed sentences

measured in years rather than lifetimes. And in each case, the defendants were punished

for what they actually did, not what could have happened.

       Despite the above-noted defendants’ motives to “kill innocent civilians” or

accomplish “the most casualties,” their plans were thwarted. Thus, the Court should

consider that the pipe bomb thrown into the Dar al-Farooq mosque was intended to scare

the members of the mosque, and that’s just what it did. No one was injured, maimed nor

physically harmed, and that wasn’t the plan. For the act, a sentence of 30 years is

sufficient in this case.

       B. The Need to Afford Adequate Deterrence and Protect the Public From
          Further Crimes of the Defendant

       In United States Department of Justice’s recent report Five Things About

Deterrence, May 2016, the National Institute of Justice summarized a large body of

research related to deterrence and made two significant findings. 21 First, the article



20
   See PRESS RELEASE, United States Attorney’s Office Central District of Illinois, “Illinois Man
Admits Plotting to Bomb Federal Courthouse and Is Sentenced to 28 Years in Prison,” May 9,
2011, available at https://archives.fbi.gov/archives/springfield/press-releases/2011/si050911.htm
(last accessed Aug. 10, 2021).
21
 See Five Things About Deterrence, U.S. DEPT. OF JUSTICE, Office of Justice Programs,
National Institute of Justice, May 2016, available at https;//ncjrs.gov/pdffiles1/nij/247350.pdf

                                                    26
       CASE 0:18-cr-00150-DWF-HB Doc. 464 Filed 08/11/21 Page 27 of 30




explains that evidence shows “sending an individual convicted of a crime to prison isn’t a

very effective way to deter crime. ... [p]rison is an important option for incapacitating and

punishing those who commit crimes, but the data show long prison sentences do little to

deter people from committing future crimes.”

       Additionally, it is also a well-known fact that older offenders are substantially less

likely than younger offenders to recidivate following release. Put another way, as an

offender ages, recidivism rates begin to decline. 22 Thus, Ms. Hari’s age is an important

factor in support of a sentence at the mandatory minimum, 360 months. Such a sentence

would put Ms. Hari beyond her mid-70s upon release, an age at which she is unlikely to

reoffend.

       Furthermore, there is no empirical proof that sentencing Ms. Hari to a sentence of

more than 30 years will deter others from this type of conduct. While a significant

sentence (30 years) may deter others from committing crimes, there is no evidence to

suggest that a longer sentence would provide more deterrence. For these reasons, Ms.

Hari asks the Court to consider that 30 years is enough.

       C. The Kinds of Sentences Available

       18 U.S.C. § 924(c) criminalizes possessing, using or carrying a destructive device

during and in relation to a crime of violence. The provision mandates a distinct penalty

be imposed “in addition to the punishment provided for [the predicate] crime.” 18 U.S.C.



22
  See U.S. SENT’G COMM’N, The Effects of Aging on Recidivism Among Federal Offenders.
(Dec. 2017), available at The Effects of Aging on Recidivism Among Federal Offenders
(ussc.gov) (last accessed Aug. 10, 2021).

                                                 27
       CASE 0:18-cr-00150-DWF-HB Doc. 464 Filed 08/11/21 Page 28 of 30




§ 924(c)(1)(D)(ii). In this case, § 924(c) prescribes a mandatory minimum of 30 years,

that must be consecutive or “in addition to” the sentence Ms. Hari is to receive for Count

1 and 2 of the Indictment, damaging religious property and intentionally obstructing and

attempting to obstruct the free exercise of religious beliefs.

       When considering the 18 U.S.C. § 3553(a) factors and calculating a just sentence,

however, the Court may contemplate the sentence as a whole in arriving at what is

sufficient, but no greater than necessary.

       In United States v. Dean, 137 S.Ct. 1170 (2017), the United States Supreme Court

held that a federal judge may consider the mandatory minimum imposed under 18

U.S.C. § 924(c) when calculating a just or appropriate sentence for the predicate count.

As Chief Justice Roberts explained, “sentencing courts have long enjoyed discretion in

the sort of information they may consider when setting an appropriate sentence,” but 18

U.S.C. § 3553(a) specifies the factors courts must consider. Id. at 1175. “The §3553(a)

factors are used to set both the length of separate prison terms and an aggregate prison

term comprising separate sentence for multiple counts of conviction.” Id. at 1175.

       As a general matter, the foregoing provisions permit a court imposing a
       sentence on one count of conviction to consider sentences imposed on other
       counts. Take the directive that a court assess the ‘need for the sentence
       imposed … to protect the public from further crimes of the defendant.’

Id. at 1176 (citing 18 U.S.C. §3553(a)).

       In Dean, the sentencing court, The Honorable Mark W. Bennett, found that a

sentence of 30 years and one day was “more than sufficient” where Mr. Dean, “lacking

any significant history of any violence,” would be in prison until well after his fiftieth


                                                 28
           CASE 0:18-cr-00150-DWF-HB Doc. 464 Filed 08/11/21 Page 29 of 30




birthday, but felt restricted in its variance. 23 Believing the court had to consider the

guidelines of the predicate offense separate from the § 924(c) conviction, Mr. Dean was

sentenced to 30 years and 40 months. 24 On appeal, the Eight Circuit confirmed the lower

court’s ruling, but Supreme Court held that the sentencing court could consider the

appropriateness of the aggregate sentence and remanded for resentencing. 25 At

resentencing, Mr. Dean was sentenced to 360 months (the 30-year mandatory minimum)

and one day. 26

           Here, Ms. Hari has been found guilty of damaging religious property because of

the religious character of the property and obstructing and attempting to obstruct the free

exercise of religious beliefs. She had no crimes of violence prior to this incident. And in

fact, Ms. Hari was a member of the Old German Baptist Brethren Church, an

Amish/Anabaptist pacifist community, from 2000 – 2017 where violence was

forbidden. 27 For seventeen years, she lived a simpler lifestyle and avoided all violence. 28




23
     United States v. Dean, 2014 WL 7339215, N.D. Iowa, Dec. 23, 2014.
24
     Id.
25
  United States v. Dean, 810 F.2d 521 (8th Cir. 2015); Dean v. United States, 137 S.Ct. 1170
(2017).
26
     United States v. Dean, 2017 WL 11549168, N.D. Iowa, July 17, 2017.
27
   See Presentence Report (“PSR”), United States v. Michael Hari, 18-CR-150 (DWF/HB) (ECF
Doc. 423); see also, e.g., THE AMISH, Religions, BBC, (“Amish are pacifists and conscientious
objectors. They avoid all violence – including angry words or going to law.”) available at
https://www.bbc.co.uk/religion/religions/christianity/subdivisions/amish_1.shtml (last accessed
Aug. 7, 2021).
28
     Id. at p. 19, note 1.

                                                  29
       CASE 0:18-cr-00150-DWF-HB Doc. 464 Filed 08/11/21 Page 30 of 30




       At 50 years old, if the Court were to impose a sentence of 30 years, Ms. Hari will

not be released until well after her 75th birthday, an age when most people begin to

experience physical and mental impairments and an age where recidivism is virtually

nonexistent.

                                     CONCLUSION

       Ms. Hari respectfully asks the Court to consider that the severe mandatory

minimum, 30 years, is a sufficient sentence in light of the 18 U.S.C. §3553(a) factors.

And that it would be unnecessary to keep her imprisoned beyond her late 70s.




Dated: August 11, 2021                        Respectfully submitted,

                                              s/ Shannon Elkins

                                              SHANNON ELKINS
                                              Attorney ID No. 332161
                                              Attorney for Emily Hari
                                              107 U.S. Courthouse
                                              300 South Fourth Street
                                              Minneapolis, MN 55415




                                               30
